JAMES R. MILLER, Jr.,
District Judge (concurring).
I believe a short explanation of my views is warranted on the issues presented by this petition of Maurice L. Braverman for reinstatement to the Bar of this Court.
The opinion of the Disciplinary Committee1 differs little from the dissenting opinion of Judge Kaufman. The major divergence between the views of *809the judges of this Court has centered about the question of whether Braver-man has been rehabilitated, a sine qua non of reinstatement. This, in turn, has required a resolution of the question of whether Braverman has been truthful in his assertion in this Court and elsewhere that he was not aware in the 1940’s and early 1950’s that Communist doctrine preached the use of force and violence as an instrument of achieving a change in a system of government.
Judge Kaufman, while recognizing the validity of Braverman’s conviction in 1951 and acknowledging that the crime of which he was convicted is one of moral turpitude, nevertheless would find Braverman to have been rehabilitated on the strength of the evidence of his activities since his release from prison, the testimonials offered in his behalf by respected members of the bench and bar and others, and the action of the Maryland Court of Appeals in reinstating him to the Maryland Bar. In his excellent opinion, Judge Kaufman has agreed with the majority that Braverman, in view of his statements to this Court, must convince the Court “that he honestly believes he never advocated violence in the context of which he was convicted.” 2 But Judge Kaufman would resolve that issue by granting the benefit of any doubt on the matter to Braverman since, admittedly, “certainty . is probably seldom if ever entirely possible where the credibility and reliability of a human being is concerned.” 3 It is on this point that I must respectfully disagree with Judge Kaufman.
In the first place, the Local Rules of this Court establish the Disciplinary Committee as the initial fact-finding arm of the Court in a proceeding for reinstatement.4 The members of that committee had the opportunity to observe the petitioner during his testimony on the reinstatement motion and concluded that his statement with regard to “what was said in the opinion in the Schneidefman case was made either recklessly or with intent to mislead the panel.”5 The unanimous view of the three members of this Court, who were assigned to hear Braverman personally, as to the credibility of his statement weighs heavily with me.6
In the second place, I have listened to the tape of the proceeding which took place before the Disciplinary Committee and heard no reason to disregard the findings of the committee.
Thirdly, I believe that Judge Smith of the Maryland Court of Appeals was correct when he pointed out, in his dissent to the reinstatement of Braverman to the Bar of that Court, that disbarment is not imposed as a punishment, but as a necessary means of protection to society.7 Accordingly, it seems to me that any substantial doubt as to the rehabilitation of the petitioner, particularly in view of the special significance in this Court of the required oath to support the Constitution of the United States, should be resolved in favor of the protection of society rather than in the interests of the individual petitioner.
Fourthly, I do not subscribe to the revisionist concept that the offense of which petitioner was convicted would *810not now constitute a crime and that, therefore, he sould be reinstated to the Bar of this Court. It is by no means clear that the concepts of conspiracy to advocate and incite the overthrow of the government by force and violence and of freedom of speech are so changed today that the offense of which Braverman was convicted could not stand under present law. The Smith Act has not been declared invalid by the Supreme Court. As Judge Kaufman has pointed out, Judge Chesnut’s instructions in Braverman’s case clearly required, in order to convict, a finding by the jury of something more than mere abstract advocacy of a forceful overthrow of the government, and there was testimony in the trial that Braverman had himself advocated the use of force and violence. In any event, the fact remains that Braverman was convicted, that his conviction was upheld on appeal, and that no subsequent pardon or post-conviction proceedings have altered or rescinded the conviction.
I concur in the order of the Court denying the motion for reinstatement.

. Local Rule 2A establishes the Disciplinary Committee as an arm of this Court in carrying out certain functions relating to the disbarment and reinstatement of practitioners. The present members of that committee are Judges Thomsen, Murray, and Blair.


. Judge Kaufman’s dissenting slip opinion, p. 817.


. Id.


. Local Bule 2A reads in pertinent part re-guarding a motion for reinstatement:
“The Disciplinary Committee may, direct that copies of the motion shall be sent to any person who filed the original charges leading to the suspension and other interested persons or organizations. Thereafter, the Disciplinary Committee may conduct such proceedings as it deems appropriate on the motion and report its findings and recommendations to the judges of this court who shall then make a determination of the motion.”


. See pp. 803-805 and 807 of “Becommendations of the Panel to the Full Court.”


. Cf. Universal Oamera Corp. v. N. L. R. B., 340 U.S. 474 at 496, 71 S.Ct. 456, 95 L.Ed. 456..


. In Re Braverman, 271 Md. at 218-219, 316 A.2d 246.